 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

 

 

 

 

 

 

AUTOMATED MANAGEMENT SYSTEMS, INC.,

 

SOUTHERN DISTRICT OF NEW YORK DOC #: /
Xx DATE FILED: //

Plaintiff,

-against- ORDER

16 CV 4762 (LTS) (KNF)
RAPPAPORT HERTZ CHERSON
ROSENTHAL, P.C., et al.,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

It is hereby ordered that a telephone conference shall be held in the above-captioned action on
November 20, 2019, at 10:30 a.m. Counsel are directed to call (888) 557-8511 and, thereafter, enter

access code 4862532.

 

Dated: New York, New York SO ORDERED:
November 18, 2019 Coe, ey
[Cep-tw wt ZY eth a Th
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

 
